Lazansky, P. J., concurs,
with the following memorandum: If there were doubt that the testator referred to his own lifetime as the period of survivorship in the case of gifts to the sons, it would disappear in the face of the fact that the gifts to the grandchildren are made expressly subject to survival of testator and, in the absence of language referring to the gifts to the sons clearly indicating that the period meant was the life tenant’s life, it should be held that the lifetime of the testator was intended as the period of survival. No reason for differentiating between the. two classes is indicated.